                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        JOSEPH PADGETT, et al.,
                                   8                                                        Case No. 5:04-cv-03946-EJD
                                                       Plaintiffs,
                                   9                                                        ORDER DENYING PLAINTIFF’S
                                                v.                                          MOTION FOR RECONSIDERATION
                                  10
                                        BRIAN LOVENTHAL, et al.,                            Re: Dkt. No. 1206
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff requests leave to file a motion for reconsideration for this Court’s October 7, 2019

                                  14   Order, where the Court granted an award of attorney fees and costs directly to the law firms of

                                  15   Kallis & Associates and Bustamante & Gagliasso. Order Granting Award of Fees and Costs

                                  16   (“Order”), Dkt. 1201. He argues this Court failed to consider “material facts or dispositive legal

                                  17   arguments which were presented to the Court before such interlocutory order.” N.D. Cal. Civ.

                                  18   L.R. 7-9(b)(3). Plaintiff grounds his argument in this Court’s “failure” to properly understand

                                  19   California issue preclusion and contract invalidity law. Motion for Leave to File Motion for

                                  20   Reconsideration (“Mot.”) at 3–5, Dkt. 1206. Plaintiff feels this Court has “travel[ed] to the Land

                                  21   of Make Believe” in its findings. Mot. at 4; see also Fed. R. Civ. P. 11(c)(3) (allowing the court,

                                  22   on its own initiative, to order a party to explain why it has not violated this Rule by presenting

                                  23   arguments unsupported by existing law).

                                  24          First, to the extent issue or claim preclusion even applies, it is irrelevant to this proceeding.

                                  25   As this Court explained in its Order, when fees were granted in 2015, there was a valid contractual

                                  26   provision justifying the award of fees to counsel, rather than to Plaintiff. Order at 6. To the extent

                                  27   Plaintiff misunderstands this Court’s analysis, the essential point can be summed up to this—in

                                  28   Case No.: 5:04-cv-03946-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                                         1
                                   1   2015, when this Court first awarded fees, a valid contractual provision (see below for why the

                                   2   provision was valid) existed, meaning the fees should have always gone directly to the Law Firms.

                                   3   See id. at 6 n.4. Accordingly, res judicata is irrelevant to this proceeding as no action was initiated

                                   4   in state court at this time.

                                   5           Second, pursuant to basic contractual principles, which the Court urges counsel to

                                   6   familiarize himself with, a “voidable” contract is operative until it is voided “at the option of the

                                   7   impaired party.” CLAUDE D. ROHWER, CONTRACTS IN A NUTSHELL, at § 5.2 (8th ed. 2017). In

                                   8   contrast, a “void” contract, never has any legal effect—it is as if no contract ever existed. Id.

                                   9   § 5.9. Here, as the Court discussed in its opinion, the contract, pursuant to established California

                                  10   law, was “voidable.” Order at 5. Thus, until Plaintiff voided the contract in 2017, it was

                                  11   operative. Because 2015 was two years before 2017, the contract was operative when this Court

                                  12   issued its first order.
Northern District of California
 United States District Court




                                  13           Accordingly, because the Court did not fail to consider material facts or dispositive legal

                                  14   arguments, Plaintiff’s motion for reconsideration is DENIED.

                                  15           IT IS SO ORDERED.

                                  16   Dated: October 24, 2019

                                  17                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:04-cv-03946-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                                         2
